Fourth Court of Appeals
                               San Antonio, Texas
                                     March 16, 2022

                                   No. 04-22-00084-CR

                                     Julian BAZAN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR1157
                        Honorable Frank J. Castro, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, the appeal is DISMISSED
FOR LACK OF JURISDICTION.

      It is so ORDERED on March 16, 2022.


                                             _____________________________
                                             Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court